DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180081031A1 (Yuan) in view of CN105892048A (Yang).
1, 9. Yuan discloses A coherent lidar system (Title, Abstract), comprising:
a light source configured to output a continuous wave (Fig. 1: chirped laser; ¶12);
a modulator configured to modulate a frequency of the continuous wave and provide a frequency modulated continuous wave (FMCW) signal (Fig. 1: 16; ¶2, 12);
…
a beam steering device that directs the receive beam to a receive path of the system (¶13-14 “the reflected-light 26 may be … directed by completely independent devices”).
while not explicitly disclosing, Yuan in view of Yang teaches:

a light conveyer configured to convey the receive beam obtained by the ball lens (Yang Fig. 1: 3; p. 2-3 of translation) …
wherein the light conveyer includes a bundle of optical fibers in a fiber taper bundle in which a diameter of the optical fibers decreases beginning at a side closest to the ball lens (Yang Fig. 1: 3; p. 2-4 of translation e.g. “the optical fiber image beam 3 adopts a tapered structure, The end face of the incident end is larger than the exit End size”).
With respect to claim 15: 
Yuan discloses A vehicle (¶2, 4, 10)
a vehicle controller configured to control the vehicle based on information obtained from the receive beam in the coherent lidar system (¶2, 4, 10).
It would have been obvious to one of ordinary skill in the art to modify Yuan by adding the ball lens and the tapered optical fibers as taught by Yang to obtain the reflection of the FMCW signal from a target (as was taught by Yuan) because doing so may provide a wide field of view and may provide flexibility in directing the light e.g. to help converting “image plane formed by the concentric spherical lens into a plane” to be detected by a detector as taught by Yang e.g. in fig. 1 and p 1-3. 

7, 20. Yuan in view of Yang teaches The system according to claim 1, further comprising a circulator (Yuan Fig. 1: circulator; ¶26), wherein the system is monostatic and uses the same .

Claim(s) 3, 4, 11-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180081031A1 (Yuan) in view of Yang further in view of US20160161218A1 (Laine).
3, 11. While not explicitly disclosing, Yuan in view of Yang further in view of Laine teaches The system according to claim 1, wherein the light conveyer further includes a collimator such that the ball lens is at one end of the fiber taper bundle and the collimator is at an opposite end of the fiber taper bundle (Laine Fig. 3; ¶20 “a lens system, can be used to focus light beams 75 on the ends of the optical fibers in the bundle 65”).
It would have been obvious to one of ordinary skill in the art to modify Yuan in view of Yang to include a collimator after the fiber bundle as taught by Laine because doing so is combining known prior art elements of fiber optics bundle and a collimator according to the known method of using a collimator lens to further focus and control light beams which yields the predictable results of focusing the beam on the steering element, and doing so would provide further flexibility in routing the optical beam.

4, 12, 17. Yuan in view of Yang further in view of Laine teaches The system according to claim 3, wherein the collimator is configured to direct the receive beam conveyed from the ball lens through the fiber taper bundle to the beam steering device (Laine Fig. 3; ¶20).
It would have been obvious to one of ordinary skill in the art to modify Yuan in view of Yang to include a collimator after the fiber bundle as taught by Laine as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20150207990A1 teaches using monocentric optical imaging. In one aspect, an optical imaging system includes an optical imaging module that collects light to form an image on an imaging surface, one or more imaging sensors each including an array of optical detectors located away from the imaging surface to receive light representing the image initially formed on the imaging surface and to convert the received light into detector signals.

    PNG
    media_image1.png
    462
    433
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    248
    270
    media_image2.png
    Greyscale

US20200182978A1 teaches a light detection and ranging (“LIDAR”) system includes a coherent light source that generates a frequency modulated optical signal comprising a series of optical chirps. A scanning assembly transmits the series of optical chirps in a scan pattern across a scanning region, and receives a plurality of reflected optical chirps corresponding to the transmitted optical chirps that have reflected off one or more objects located within the scanning region.

    PNG
    media_image3.png
    469
    685
    media_image3.png
    Greyscale

US20180284237A1 teaches a frequency-modulated lidar system, which may be referred to as a frequency-modulated continuous-wave (FMCW) lidar system. A FMCW lidar system uses frequency-modulated light to determine the distance to a remote target 130 based on a modulation frequency of the received light (which is scattered from a remote target) relative to the modulation frequency of the emitted light.

    PNG
    media_image4.png
    389
    660
    media_image4.png
    Greyscale

US 20150370011 A1 teaches a ball lens 2 (spherical lens) as an imaging optical system (i.e., imaging optics), an optical fiber bundle 3 as an image transmitting unit, and a sensor 4 as an 

    PNG
    media_image5.png
    283
    359
    media_image5.png
    Greyscale

Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645